Citation Nr: 0607947	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-32 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in which the RO determined no new and 
material evidence was received sufficient to reopen the 
previously denied claim. The veteran requested a hearing 
before the Board, but failed to show for his appointed time 
in June 2005 despite notification being sent to his last 
known address.

The RO received additional evidence from the veteran in March 
2004, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted (private records of 
hospitalization in 1978 and 1981) were copies of evidence 
already in the file.

The veteran filed a statement in March 2003 and again in 
August 2004 stating that he suffers from left wrist pain as a 
result of an in-service left wrist injury requiring surgical 
treatment. The claim for entitlement to service connection 
for a left wrist condition has not been addressed by the 
agency of original jurisdiction (AOJ). Accordingly, this 
issue is REFERRED to the RO for action deemed appropriate.


FINDINGS OF FACT

1. The RO first denied service connection for schizophrenia 
in an unappealed October 1982 decision finding that the 
condition pre-existed service and was not aggravated by 
service.  

2. In a May 1997 decision, the RO declined to reopen the 
claim finding no new and material evidence, which was 
confirmed by a July 1998 Board decision. The veteran did not 
appeal the Board's decision, making it the last final 
decision. 

3.  Evidence received since the July 1998 decision is largely 
cumulative to, or redundant of, evidence then of record; it 
does not relate to the unestablished fact (in-service 
aggravation) necessary to substantiate the claim, and it does 
not raise a reasonable possibility of substantiating the 
claim of service connection for schizophrenia.


CONCLUSION OF LAW

Evidence received since the July 1998 Board decision is not 
new and material and a claim of service connection for 
schizophrenia may not be reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156; 20.1100 (2005).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

The veteran claimed entitlement to service connection for 
schizophrenia several times over the years, firstly in 
December 1981. Apart from the current claim, the veteran 
recently sought to reopen his claim, which was before the 
Board in July 1998. At that time, the Board declined to 
reopen the claim finding no new and material evidence. Unless 
the Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). The 
veteran was notified of his appellate rights at the time of 
the Board decision, but did not file an appeal. Therefore, 
the July 1998 Board decision is final.

At the time of the July 1998 decision, the record included 
the veteran's examination upon entry into service; the 
veteran's DD-214; and private medical records from 1978 to 
1981 showing diagnosis and treatment for schizophrenia as 
early as July 1978. The veteran's May 1980 service entrance 
examination did not report any abnormalities, but the 
veteran's DD-214 revealed he was discharged for a pre-
existing physical disability. Despite RO efforts, the 
veteran's full service medical records could not be obtained. 

Potentially relevant evidence received since the July 1998 
decision include VA outpatient treatment records from October 
2002 to March 2003.

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered. 38 U.S.C.A. § 7104(b).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The veteran previously claimed that his schizophrenia was 
first diagnosed while in-service. The evidence clearly and 
unmistakably shows the veteran was first diagnosed in July 
1978, two years prior to entering service, and the veteran 
now claims his pre-existing condition was aggravated by 
service. The veteran's previous denials by the RO and the 
Board found no evidence of in-service aggravation. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's 
current psychological disorder, diagnosed as schizophrenia, 
was aggravated by service. No competent evidence received 
since the July 1998 decision tends to do so.

The VA treatment records from October 2002 to March 2003 
document the veteran's ongoing treatment for schizophrenia. 
Other medical records submitted by the veteran are 
duplicative of what was previously of record. None of the 
medical evidence includes an opinion as to the condition's 
etiology. 

The fact that the veteran has schizophrenia was already well 
documented in the medical evidence previously in the file. 
The examiners do not, however, offer an opinion as to whether 
the veteran's schizophrenia has aggravated beyond the normal 
progression of the disorder due to any remote incident of 
service. The additional medical evidence submitted merely 
shows the veteran's continuing treatment.  As for the 1978 
and 1981 hospitalization records the veteran submitted, these 
are copies of evidence already in the file, and are therefore 
not new.

As to the veteran's own statements, he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation. His lay opinion that his current mental state is a 
result of in-service active training is not competent 
evidence, and cannot be deemed "material" for purposes of 
reopening the veteran's claim. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Where, as here, the determinative 
issue is one of medical diagnosis or causation, competent 
medical evidence is required. Lay assertions are insufficient 
to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

No competent evidence received since 1998 relates to the 
unestablished fact necessary to substantiate the claim. That 
is, no additional evidence received shows in-service 
aggravation of the veteran's pre-existing schizophrenia or 
otherwise links the veteran's current mental problems and 
service. The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992). The 
point has been reached in this case "where it can be said 
that, all things being equal, the evidence being proffered 
has been fairly considered and that further rearticulation of 
already corroborated evidence is, indeed, cumulative." 
Paller, 3 Vet. App. at 538. The Board and the RO has 
previously considered extensive medical evidence documenting 
the appellant's medical history and complaints and denied 
this claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Veterans Claims Assistance Act

VA must notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were otherwise met in this case by 
letters sent to the claimant in March 2003 and April 2003. 
Those letters advised the claimant of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  Since the Board 
concludes the claim for service connection cannot be 
reopened, for the reasons discussed above, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot, and no further notice is needed at this 
time.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App., March 3, 2006).  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The RO's 2003 letters did not specifically tell the claimant 
to provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The 2003 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  In addition, the October 2003 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  When 
considering the notification letters, the rating decision on 
appeal and the statement of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant. However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). That was done 
in this case.

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's complete service medical records 
(SMRs) could not be obtained. The Board finds, however, that 
the RO has made every effort to obtain the veteran's SMRs, 
including the alleged treatment received by the veteran at 
the Naval Medical Center in San Diego. All searches for 
alternative sources for records at the Naval Medical Center 
in San Diego and the National Personnel Records Center (NPRC) 
were fruitless. Private and VA medical records identified by 
the veteran have been obtained, to the extent possible. The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
In regards to a claim to reopen, however, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further 
duties to the veteran with respect to that particular claim. 
See, e.g., VBA Fast Letter 01-13 (February 5, 2001). VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened. The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim. 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005). As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim. Since no new and material evidence 
has been submitted in conjunction with the recent claim, an 
examination is not required. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  


ORDER

The appeal to reopen a claim of service connection for 
schizophrenia is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


